Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 13, 2020

                                      No. 04-19-00705-CR

                                   Ernesto Esquivel GARCIA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7806
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER

         After Appellant’s court-appointed counsel filed an Anders brief, we advised Appellant
that if he desired to file a pro se brief, he must do so by March 26, 2020. On April 8, 2020, this
court received Appellant’s pro se motion for a thirty-day extension of time to file a pro se brief.
Appellant noted he did not receive this court’s order until three days before the response due
date.

       Appellant’s motion is GRANTED. Appellant must file the pro se brief with this court by
May 8, 2020.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court